MEMORANDUM **
Celina Carmen Duran, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand.
In denying Duran’s withholding of removal claim, the BIA found Duran failed to establish a nexus between the mistreatment she suffered or fears and a protected ground. As the government concedes, when the BIA issued its decision in this case it did not have the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir.2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir.2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014) and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Duran’s withholding of removal claim to determine the impact, if *436any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.